IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                                   NO. WR-92,604-02


                    EX PARTE TEVARES TIMMONS, Applicant


           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. 114-80390-99-A IN THE 114TH DISTRICT COURT
                         FROM SMITH COUNTY

       YEARY, J., filed a dissenting opinion in which KELLER, P.J., joined.
                               DISSENTING OPINION

       In August of 1999, Applicant was convicted by a jury of the offense of engaging in

organized criminal activity. TEX. PENAL CODE § 71.02(a). A few months later, he pled

guilty to committing one of the predicate offenses to that offense: aggravated robbery. Id.

at § (a)(1); see also TEX. PENAL CODE § 29.03 (aggravated robbery). Now, more than 20

years later, the Court holds that Applicant’s conviction for the predicate offense violates

double jeopardy, and it summarily vacates Applicant’s conviction for that offense. What is

more, the Court then declares that this double-jeopardy violation rendered Applicant’s

guilty plea to the predicate offense involuntary even though the appropriate relief when

setting aside a conviction on the ground of an involuntary plea would be to remand the
                                                                             TIMMONS — 2
defendant to the custody of the charging authorities for a re-trial. I would at least file and

set the cause to examine several issues.

       First, by summarily granting Applicant relief on double-jeopardy grounds, the Court

once again overlooks the fact that only scant analysis has been afforded the issue of whether

such a claim should even be permitted to be raised in a post-conviction application for writ

of habeas corpus brought under Article 11.07 of the Code of Criminal Procedure. TEX.

CODE CRIM. PROC. art. 11.07. As I explained in Ex parte Estrada, 487 S.W.3d 210, 212–

15 (Tex. Crim. App. 2016) (Yeary, J., dissenting), the issue of double-jeopardy

cognizability in post-conviction habeas should be more fully explored in the context of Ex

parte Townsend, 137 S.W.3d 79 (Tex. Crim. App. 2009), Ex parte Moss, 446 S.W.3d 786

(Tex. Crim. App. 2014), and Marin v. State, 851 S.W.2d 275 (Tex. Crim. App. 1993).

       Second, even if the Court is convinced that Applicant’s double-jeopardy claim

should be cognizable in post-conviction habeas corpus proceedings, there remains the issue

of laches to consider. Applicant did not file his first post-conviction writ application until

March of 2021—more than 20 years after his 1999 convictions. Such a delay typically

triggers a laches inquiry. Ex parte Perez, 398 S.W.3d 206, 216 (Tex. Crim. App. 2013). A

laches inquiry is especially appropriate when, as here, there still exists at least one plausible

form of prejudice the State might suffer on account of the delay: prejudice to its ability to

contest the merits of Applicant’s claim for habeas corpus relief. And the State’s ability to

contest Applicant’s double-jeopardy claim is no mean consideration.

       The constitutional insulation from being twice prosecuted for the “same” offense

for double-jeopardy purposes is a waiver-only right. Estrada, 487 S.W.3d at 214–15

(Yeary, J., dissenting); Ex parte Marascio, 471 S.W.3d 832, 839 (Tex. Crim. App. 2015)
                                                                          TIMMONS — 3
(Keasler, J., concurring). Double-jeopardy protection can be waived, but it must be waived

affirmatively, in a manner suggesting that the defendant was aware that he enjoyed it and

voluntarily chose to give it up anyway. See Marin, 851 S.W.2d at 279 (observing that a

waiver “is not sufficient in contemplation of the law unless it amounts to the intentional

relinquishment or abandonment of a known right or privilege.”) (quoting Johnson v. Zerbst,

304 U.S. 458, 464 (1938)) (internal quotation marks omitted). In any given case, however,

the passage of time might hamper the State’s ability to show that an applicant did, in fact,

affirmatively waive his double-jeopardy protections—say, in exchange for a highly

favorable plea offer from the State that would embrace and favorably dispose of related

offenses he had also been accused of committing. As I think this hypothetical illustrates,

the way in which laches might operate in the context of double-jeopardy claims in post-

conviction habeas corpus proceedings raises additional issues that further highlight the

need to file and set this cause for exploration and analysis.

       Third—and for similar reasons—I would not conclude that Applicant involuntarily

entered his guilty plea to the predicate offense because there is an apparent double-jeopardy

violation on the record, as the Court simply declares in its per curiam opinion today. With

the passage of so much time, we cannot necessarily know whether Applicant may have

knowingly and intelligently bargained away his double-jeopardy rights.

       And, in any event, declaring Applicant’s guilty plea to be involuntary is superfluous.

The appropriate relief for such a claim would be to reverse the conviction and remand the

case for a new trial. By sustaining Applicant’s double-jeopardy claim, the Court has already

availed him of greater relief than that; it has vacated his conviction and dismissed the

accusation against him. See Ex parte Chaddock, 369 S.W.3d 880, 886 (Tex. Crim. App.
                                                                        TIMMONS — 4
2012) (plurality opinion) (granting relief on a meritorious successive-prosecutions double-

jeopardy claim in the form of vacating the conviction and dismissing the indictment with

prejudice).

       For the reasons I expressed in my dissent in Estrada—and more—I would at least

file and set this writ application. I would not simply grant relief based on what may only

appear, in the obscurity of time, to have been a double-jeopardy violation. I therefore

respectfully dissent.



FILED:                             September 22, 2021
PUBLISH